IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-791

                                        No. COA22-523

                                    Filed 6 December 2022

     Carteret County, No. 21 CVD 1040

     SHERIKA ROLLINGS, Plaintiff,

                 v.

     RYAN SHELTON, Defendant.


           Appeal by plaintiff from order entered 14 December 2021 by Judge Andrew

     Kent Wigmore in District Court, Carteret County. Heard in the Court of Appeals 1

     November 2022.


           Legal Aid of North Carolina, Inc., by Cynthia Sanders, Sandy L. Lee, TeAndra
           H. Miller, James Battle Morgan, Jr., and Celia Pistolis, for plaintiff-appellant.

           No brief filed for defendant-appellee.


           STROUD, Chief Judge.


¶1         Plaintiff Sherika Rollings appeals from an order granting Defendant Ryan

     Shelton’s motion to dismiss Plaintiff’s “Complaint and Motion for Domestic Violence

     Protective Order” under Rule of Civil Procedure 12(b)(6). (Capitalization altered.)

     Because Plaintiff adequately pled all the required elements for a complaint seeking

     a Domestic Violence Protective Order (“DVPO”), the trial court erred by dismissing

     her complaint based upon failure to state a claim. We therefore reverse the trial
                                       ROLLINGS V. SHELTON

                                             2022-NCCOA-791

                                            Opinion of the Court



     court’s dismissal and remand for further proceedings.

                                       I.      Background

¶2         On 13 October 2021, Plaintiff filed a “Complaint and Motion for Domestic

     Violence   Protective    Order”    against       Defendant    using   form   AOC-CV-303.

     (Capitalization altered.) Plaintiff alleged on 8 October 2021 Defendant “choked [her]

     after an argument.” Plaintiff further alleged Defendant was a “threat” to her because

     it was not the first time he hit her.          Plaintiff then alleged on 12 October 2021

     Defendant had keyed her car by carving “[B—]” into it so “[a]t this point” she was

     “starting to get scared of what he might do to” her.            Finally, Plaintiff alleged

     Defendant had a gun and a concealed carry permit and, while drunk, had “threatened

     [her] with his gun saying he will kill himself if [she] left him.” Because Defendant

     had a gun, Plaintiff alleged she “need[ed] to be careful” and was “afraid for [her] life.”

     As a result, Plaintiff stated she “would like a protective order against [Defendant] so

     he can stay away from me.” Plaintiff also checked boxes on the form indicating: she

     believed “there is danger of serious and immediate injury” to her; Defendant had

     firearms; Defendant had threatened her with a deadly weapon (the gun); and

     Defendant had threatened to commit suicide.

¶3         Based on those allegations, Plaintiff requested the trial court initially enter an

     ex parte order.    Plaintiff also requested an order barring Defendant from her

     residence, place of employment, and school, and from her “child(ren)[‘s]” day care and
                                      ROLLINGS V. SHELTON

                                          2022-NCCOA-791

                                         Opinion of the Court



     school.   Finally, Plaintiff asked the order include a no contact provision and a

     provision requiring Defendant to “attend an abuser treatment program.”

¶4         On the same day Plaintiff filed her Complaint, the trial court granted an “ex

     parte Domestic Violence Order of Protection” based on a finding Defendant had

     “intentionally caused bodily injury” to Plaintiff on 8 October 2021 as indicated in

     Plaintiff’s Complaint.1 The ex parte DVPO was effective until 19 October 2021 and a

     hearing was set for that day. But on 19 October, upon Defendant’s request, the trial

     court entered an “Order Continuing Domestic Violence Hearing and Ex Parte Order”

     to allow Defendant time to hire an attorney. (Capitalization altered.) On 2 November

     2021, the trial court entered another order continuing the hearing and ex parte DVPO

     for the same reason.

¶5         On 14 December 2021, the trial court held a hearing on Plaintiff’s Complaint

     and Motion for a DVPO. At the start of the hearing, Defendant’s counsel moved to

     dismiss under Rule of Civil Procedure 12(b)(6) because Plaintiff did not contact police

     after the alleged choking incident, waited five days after the alleged choking incident

     to file the Complaint, and Plaintiff made “no allegation of any personal knowledge . .

     . that she knows” about the car keying incident.           Plaintiff’s attorney responded



           1   It is not entirely clear which judge issued the ex parte DVPO because only a
     signature, which was illegible, was required and the name was not printed or typed. But the
     signature on the ex parte DVPO appears to be different from Judge Wigmore’s, so it appears
     a different trial judge granted the ex parte DVPO.
                                     ROLLINGS V. SHELTON

                                         2022-NCCOA-791

                                        Opinion of the Court



     Plaintiff had alleged “on October 8 the Defendant physically assaulted her. Which is

     defined by the 50B Statute as an act of domestic violence. Which she’s here to testify

     to.” Plaintiff’s attorney also argued the domestic violence statutes do not have “a

     requirement . . . as to when” complaints are filed and Plaintiff’s testimony would

     “address” the “five-day lag.”

¶6         After hearing those arguments, the trial court made an oral ruling dismissing

     Plaintiff’s Complaint:

                  The problem I got is in her own writing. I mean, it happens
                  on the eighth, and there’s a delay. And people have delays
                  for many reasons. Ability to get to the courthouse. Seeking
                  legal counsel. Trying to decide what they want to do, if they
                  should go forward or not. But, then, her own words at the
                  bottom of page 2, her car gets keyed. There’s nothing to
                  show evidence that in this document that there’s a police
                  report. That there’s anything that she knows this
                  individual keyed the car. But the most important part of
                  the whole document is, “at this point, I am starting to get
                  scared of him.” So that says on October 8, she wasn’t scared
                  of him. So that goes back to explain why nothing was done
                  on the eighth. And that’s basically the essential paragraph
                  to go forward is the allegation of domestic violence that in
                  it, you know, is fear of it happening again. So, based on the
                  Motion, the 12(b)(6) Motion on the four corners of the
                  complaint, I’m going to dismiss this action.

¶7         Following that ruling, Plaintiff’s attorney again argued Plaintiff’s testimony

     would explain the delay. The trial court responded because it was a motion on the

     pleading, “the pleading itself has to prove the domestic violence.” Plaintiff’s attorney

     countered the domestic violence statute requires only showing “the Defendant
                                       ROLLINGS V. SHELTON

                                          2022-NCCOA-791

                                         Opinion of the Court



       attempted or physically caused bodily injury” and “[f]ear is not an element.” The trial

       court ended the hearing at that time by saying it had already dismissed the

       Complaint.

¶8           On the same day as the hearing, 14 December 2021, the trial court entered a

       written order dismissing Plaintiff’s Complaint based on Rule 12(b)(6) and voiding the

       ex parte order as a result. Plaintiff filed written notice of appeal on or about 12

       January 2022.

                                         II.   Analysis

¶9           Plaintiff argues on appeal “the Complaint alleges the necessary elements

       sufficient for a claim under Chapter 50B.” (Capitalization altered.) Specifically,

       Plaintiff contends “the allegations in the complaint that Defendant choked [her] are

       sufficient to state a claim upon which relief may be granted under N.C. Gen. Stat. §

       50B-1(a)(1)” and the allegations “Defendant had threatened [her] and she was afraid

       state a claim upon which relief may be granted under N.C. Gen. Stat. § 50B-1(a)(2).”

       (Capitalization altered.)

¶ 10         Plaintiff also argues “under notice pleading, the complaint provided Defendant

       sufficient notice of the nature and basis for [her] claim for a” DVPO. (Capitalization

       altered.) Specifically, Plaintiff asserts Rule of Civil Procedure 8 “does not require

       detailed fact-pleading in Chapter 50B complaints so long as the pleading provides

       sufficient notice of the nature and basis of the claim” and she has met that
                                        ROLLINGS V. SHELTON

                                            2022-NCCOA-791

                                          Opinion of the Court



       requirement. This argument mirrors Plaintiff’s contention her Complaint states a

       claim because Rule 12(b)(6) serves to test whether a pleading has met the

       requirements of Rule 8. See Westover Products, Inc. v. Gateway Roofing Co., Inc., 94

       N.C. App. 63, 70, 380 S.E.2d 369, 374 (1989) (setting out requirements of Rule 8 and

       then stating “[t]he first avenue by which a party may properly address the failure to

       state a claim is through Rule 12(b)(6)”); see also Quackenbush v. Groat, 271 N.C. App.

       249, 256, 844 S.E.2d 26, 31 (2020) (addressing together arguments on the

       “sufficiency” of a claim “for purposes of Rule 12(b)(6) and notice pleading” under Rule

       8). Thus, the question before us is only whether Plaintiff stated a claim sufficient to

       survive a Rule 12(b)(6) motion to dismiss because that covers her Rule 8 argument as

       well.

¶ 11           When reviewing a Rule 12(b)(6) motion, the issue is

                     whether, as a matter of law, the allegations of the
                     complaint, treated as true, are sufficient to state a claim
                     upon which relief may be granted under some legal theory.
                     A complaint may be dismissed pursuant to Rule 12(b)(6) if
                     no law exists to support the claim made, if sufficient facts
                     to make out a good claim are absent, or if facts are disclosed
                     which will necessarily defeat the claim.

       Quackenbush, 271 N.C. App. at 251, 844 S.E.2d at 28 (citation and quotation marks

       omitted). This Court reviews a Rule 12(b)(6) dismissal of a claim de novo. Holton v.

       Holton, 258 N.C. App. 408, 416, 813 S.E.2d 649, 655 (2018). When conducting this

       review, we must remember “[o]ur ‘system of notice pleading affords a sufficiently
                                       ROLLINGS V. SHELTON

                                             2022-NCCOA-791

                                            Opinion of the Court



       liberal construction of complaints so that few fail to survive a motion to dismiss.” Id.

       (quoting Wray v. City of Greensboro, 370 N.C. 41, 46, 802 S.E.2d 894, 898 (2017)).

¶ 12         In the context of seeking a DVPO specifically, the statutory requirements for

       a complaint are as follows:

                    Any person residing in this State may seek relief under this
                    Chapter by filing a civil action or by filing a motion in any
                    existing action filed under Chapter 50 of the General
                    Statutes alleging acts of domestic violence against himself
                    or herself or a minor child who resides with or is in the
                    custody of such person.

       N.C. Gen. Stat. § 50B-2(a) (2021) (emphasis added). Allegations of domestic violence

       include

                    the commission of one or more of the following acts upon
                    an aggrieved party or upon a minor child residing with or
                    in the custody of the aggrieved party by a person with
                    whom the aggrieved party has or has had a personal
                    relationship, but does not include acts of self-defense:
                           (1) Attempting to cause bodily injury, or
                           intentionally causing bodily injury; or
                           (2) Placing the aggrieved party or a member of the
                           aggrieved party’s family or household in fear of
                           imminent serious bodily injury or continued
                           harassment, as defined in G.S. 14-277.3A, that rises
                           to such a level as to inflict substantial emotional
                           distress; or
                           (3) Committing any act defined in G.S. 14-27.21
                           through G.S. 14-27.33.

       N.C. Gen. Stat. § 50B-1(a) (2021).

¶ 13         Thus, to survive a motion to dismiss under Rule 12(b)(6), a complaint seeking
                                       ROLLINGS V. SHELTON

                                          2022-NCCOA-791

                                         Opinion of the Court



       a DVPO must allege (1) the plaintiff resides in North Carolina, (2) the plaintiff and

       the defendant have or have had a “personal relationship,” and (3) the defendant has

       committed an act of domestic violence as defined in § 50B-1(a)(1)–(3). N.C. Gen. Stat.

       §§ 50B-1(a), -2(a) (2021). The first two requirements are not in dispute. Plaintiff

       clearly pled them in the first two paragraphs of the Complaint when she listed her

       county of residence in North Carolina and checked the box indicating she and

       Defendant “are persons of the opposite sex who are in or have been in a dating

       relationship.” The only question before us is whether the Complaint adequately pled

       Defendant committed an act of domestic violence.

¶ 14         Here, the Complaint adequately pled such an act of domestic violence.

       Accepting the Complaint’s allegations as true, the 8 October incident where

       Defendant “choked” Plaintiff “after an argument” aligns with the plain language of §

       50B-1(a)(1) because it involved either “attempting to cause bodily injury, or

       intentionally causing bodily injury.” N.C. Gen. Stat. § 50B-1(a)(1). This alleged

       incident also resembles the only binding precedent applying § 50B-1(a)(1). In In re

       A.L.T., this Court employed the definition of domestic violence from § 50B-1(a) when

       reviewing an argument the trial court had mischaracterized a father’s actions as

       domestic violence in a child protection case. See In re A.L.T., 241 N.C. App. 443, 448–

       50, 774 S.E.2d 316, 319–20 (2015) (applying definition under heading on

       “Adjudication of Neglect”). Specifically, the In re A.L.T. Court found the father’s
                                         ROLLINGS V. SHELTON

                                            2022-NCCOA-791

                                           Opinion of the Court



       actions were “properly characterized” as domestic violence under § 50B-1(a)(1) when

       he “struck” one child and “hit” another “in the mouth, causing her to suffer a busted

       lip.” Id. at 450, 774 S.E.2d at 320. Here, the alleged choking incident resembles the

       strikes in A.L.T. in scope and force. See id.

¶ 15          As Plaintiff argues on appeal, her Complaint included other allegations such

       as Defendant threatening Plaintiff with a gun in the past and carving an insulting

       epithet on her car causing Plaintiff to fear for her life. Those allegations, which we

       must take as true for purposes of review of the ruling on a motion to dismiss, do tend

       to support Plaintiff’s request for a protective order and may be relevant to a trial

       court’s ultimate determination as to the terms of the DVPO, but we do not need to

       address them to review the trial court’s decision to grant Defendant’s motion to

       dismiss. Plaintiff only needed to allege one act of domestic violence, and the choking

       incident alone meets the pleading requirement as already discussed. See N.C. Gen.

       Stat. §§ 50B-1(a) (“Domestic violence means the commission of one or more of the

       following acts . . . .” (emphasis added)).

¶ 16          The trial court’s stated reasoning for granting the motion to dismiss also

       indicates the trial court failed to apply the appropriate analysis for a motion to

       dismiss under Rule 12(b)(6). Instead of taking the allegations of the Complaint as

       true, as required for purposes of a motion to dismiss, see Quackenbush, 271 N.C. App.

       at 251, 844 S.E.2d at 28, the trial court’s comments tend to indicate that it both
                                        ROLLINGS V. SHELTON

                                           2022-NCCOA-791

                                          Opinion of the Court



       imposed a legal requirement not found in Chapter 50—a specific timing requirement

       for the Plaintiff’s fear—and made a credibility assessment of the allegations without

       hearing any testimony from Plaintiff. The trial court primarily focused on Plaintiff’s

       “delay” in filing the Complaint after the October 8 choking incident. Specifically, the

       trial court believed Plaintiff delayed filing the pleading because she was not scared

       of Defendant on October 8 since she wrote, immediately after detailing the October

       12 car keying incident, “At this point I am starting to get scared of what [Defendant]

       might do to me.” (Emphasis added.) The trial court then indicated the lack of fear

       after the October 8 incident was an issue because “basically the essential paragraph

       to go forward is the allegation of domestic violence that in it, you know, is fear of it

       happening again.”

¶ 17         The trial court erred in its reasoning about the delay in filing in several ways.

       First, fear is not an element Plaintiff was required to plead. Plaintiff only had to

       plead: she resided in the State; she had a personal relationship with Defendant; and

       Defendant had committed an act of domestic violence. N.C. Gen. Stat. §§ 50B-1(a), -

       2(a). While fear is part of the definition of some of the possible acts of domestic

       violence, see N.C. Gen. Stat. § 50B-1(a)(2) (“Placing the aggrieved party . . . in fear of

       imminent serious bodily injury or continued harassment . . . .”), it is not part of the

       definition in § 50B-1(a)(1). See N.C. Gen. Stat. § 50B-1(a)(1) (“Attempting to cause

       bodily injury, or intentionally causing bodily injury.”). And as we have already
                                        ROLLINGS V. SHELTON

                                           2022-NCCOA-791

                                          Opinion of the Court



       discussed, the alleged choking incident falls under § 50B-1(a)(1). Second, even if an

       allegation of fear were required, Plaintiff wrote she was “afraid for [her] life” and was

       “starting to get scared of what he might do to” her. Plaintiff also checked the box on

       the form indicating she “believe[d] there [was] danger of serious and immediate injury

       to me or my child(ren).”

¶ 18         Further, the trial court’s focus on the timing of her fear was misguided because

       it is undisputed Plaintiff pled she was afraid at the time of her Complaint, which is

       the document reviewed by a Rule 12(b)(6) motion. Finally as to any delay, we take

       judicial notice of the calendar for the month of October 2021.          See Simpson v.

       Simpson, 209 N.C. App. 320, 325–26, 703 S.E.2d 890, 894 (2011) (permitting judicial

       notice of “the days, weeks, and months of the calendar” (citations and quotation

       marks omitted)). While the trial court expressed concern about a delay, we note 8

       October 2021 was a Friday and Plaintiff filed her Complaint the following Wednesday

       morning, 13 October 2021. The weekend in between the choking incident and filing

       of the Complaint might explain part of the delay.          It is possible an extended

       unexplained delay—which would still not include the five day delay here—between

       an alleged act and filing of a complaint may present an issue if the only allegation of

       domestic violence is under North Carolina General Statute § 50B-1(a)(2), “Placing the

       aggrieved party or a member of the aggrieved party’s family or household in fear of

       imminent serious bodily injury or continued harassment.” N.C. Gen. Stat. § 50B-
                                       ROLLINGS V. SHELTON

                                           2022-NCCOA-791

                                          Opinion of the Court



       1(a)(2) (emphasis added). Here Plaintiff alleged a specific incident of choking only

       five days prior to filing the Complaint, in addition to other allegations—which we

       must consider as true for purposes of a motion to dismiss, see Quackenbush, 271 N.C.

       App. at 251, 844 S.E.2d at 28, which would tend to indicate an escalation of the threat

       since the choking occurred. But here, five days, including a weekend, can barely be

       characterized as a delay.

¶ 19         Beyond its focus on delay, the trial court noted there was “nothing to show

       evidence that in this document that there’s a police report. That there’s anything

       that she knows this individual keyed the car.” Chapter 50B does not require a

       plaintiff to report incidents to police prior to filing a complaint, nor does it require

       Plaintiff to state in the complaint all the facts and circumstances which led her to

       believe that Defendant was the person who keyed her car.            In addition to the

       sufficiency of the allegation of the choking incident alone, even without reference to

       the car keying incident, the trial court did not correctly account for the procedural

       posture of the case. Since the trial court was addressing a Rule 12(b)(6) motion to

       dismiss, the court was required to treat all the allegations in the Complaint as true.

       See Quackenbush, 271 N.C. App. at 251, 844 S.E.2d at 28 (stating the allegations in

       a complaint are “treated as true” when reviewing a Rule 12(b)(6) motion). Since the

       Complaint alleged Defendant carved a derogatory epithet into Plaintiff’s car, the trial

       court had to accept that allegation as true when reviewing the motion to dismiss. The
                                        ROLLINGS V. SHELTON

                                              2022-NCCOA-791

                                          Opinion of the Court



       trial court’s comments reveal it did not do that. Instead, the trial court proceeded to

       make an evaluation of Plaintiff’s credibility and the weight of her evidence, based on

       the bare allegations of the Complaint. If the trial court had held a hearing and heard

       all the evidence, it then would have the duty to consider the credibility and weight of

       the evidence and could make finding of fact accordingly, see, e.g., Stancill v. Stancill,

       241 N.C. App. 529, 543, 773 S.E.2d 890, 899 (2015) (“[d]eferring to the trial court on

       the issue of credibility” based on the plaintiff’s testimony she feared for her life and

       finding competent evidence to support its determination the plaintiff suffered

       substantial emotional distress because of the defendant’s actions), but for purposes

       of a motion to dismiss, the allegations must be taken as true. See Quackenbush, 271

       N.C. App. at 251, 844 S.E.2d at 28.

                                       III.     Conclusion

¶ 20         After our de novo review, the trial court erred in granting Defendant’s motion

       to dismiss under Rule 12(b)(6).        Plaintiff pled all the required elements in her

       Complaint, including an act of domestic violence under North Carolina General

       Statute § 50B-1(a)(1) because she pled Defendant choked her. Therefore, we reverse

       the trial court’s order dismissing Plaintiff’s Complaint and remand for further

       proceedings.

             REVERSED AND REMANDED.

             Judges HAMPSON and JACKSON concur.